Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 16/093525 application originally filed October 12, 2018.
Amended claims 23-27, 29, 31-36 and 46-49, filed March 23, 2022, are pending and have been fully considered.  Claims 1-22, 28, 30 and 37-45 have been canceled.  Claims 46-49 are new.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23, 2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a NEW MATTER rejection.  In amended claims 23 and 35, applicants claimed “…monoglycerides crystallize into beta polymorphic form…”. Applicant did not state in their remarks where this claim language could be found.  However, the specification fails to define, disclose or suggest the “forms” of the monoglyceride crystalline. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23-27, 29, 31-33, 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doucet (US 2005/0214436) in view of Fakuda et al. (GB 2049720 A) “Fakuda”.
Regarding Claims 23, 24, 27, 30, 35-37 and 38
	Doucet discloses in the abstract, a shortening system for use as dough fat or filling fat.
	Doucet discloses in paragraph 0058, a shortening system comprising, or consisting essentially of, or consisting of a non-hydrogenated oil and an emulsifier composition. The emulsifier composition may include mono- and diglycerides, an alpha tending emulsifier, and an ionic co-emulsifier. 
	Doucet discloses in paragraph 0067, products from the foregoing reaction and/or mono- and diglyceride, consist essentially of, or consist of a minimum monoglyceride content, by weight, of preferably greater than or up to about 45%. Products meeting these specifications or blended with oil, such as vegetable oil, e.g., unhydrogenated or non-hydrogenated and/or highly unsaturated vegetable oil, or otherwise employed as one employs mono- and diglycerides, for instance, as discussed herein. 
	Doucet discloses in paragraph 0038, the mono- and diglycerides may further contain saturated acid residues (e.g., palmitic, stearic, or combinations thereof) as the major fraction. The monoglyceride can be derived from highly unsaturated fats such as soybean, canola, cottonseed, sunflower, palm or blends thereof which have been fully refined, partially hydrogenated, fully hydrogenated, or blends thereof. 
	Doucet discloses in paragraphs 0085 and 0087, cis- and trans- fatty acids including oleic acid and linoleic acid in a ratio of less than 5%.
	Doucet further discloses in paragraph 0068, when blended with oil, such as vegetable oil, e.g., unhydrogenated or non-hydrogenated and/or highly unsaturated vegetable oil, the system or composition may be considered a shortening system or composition. A shortening system or composition of the invention advantageously contains, by weight, 3-10%, of the blended oil of the emulsifier composition. In shortening systems of the invention, there can be plant fat selected from the group consisting of vegetable oils high in polyunsaturation, such as soybean oil or canola oil that have been partially and selectively hydrogenated. And, in shortening systems of the invention, the vegetable oil can be selected from the group consisting of sunflower oil, soybean oil, corn oil, cottonseed oil, safflower oil, canola oil and olive oil. 
mono- and diglycerides and less than about 15 parts by weight ionic co-emulsifier.
	Doucet discloses in paragraph 0056, more in particular, shortenings, such as dough fats or filling fats, are employed in the formulation of said bakery related items. During the processing, the shortening system is added with the other ingredients (i.e. sugar, flour, water, leavening agents, flavors, etc.) at a level corresponding to 8-70% (flour basis) and mixed to form the dough. 
	Doucet discloses the claimed monoglyceride hydrate product but fails to teach the iodine values of the monoglycerides and the non-hydrogenated vegetable oil and the mixing and cooling temperature of the monoglycerides and water mixture.
	However, it is known in the art that monoglycerides has an iodine value of 15 or lower and the non-hydrogentated vegetable oil has an iodine value of 10 to 40 and a process of heating and cooling a mixture of glycerides and water, as taught by Fakuda.
	Fakuda discloses in the abstract and page 1 lines 57-62, an emulsifier composition is disclosed which comprises a distilled monoglyceride composition composed of 65-85% of a saturated fatty acid monoglyceride and 35-15% of an unsaturated fatty acid monoglyceride and the monoglycerides having an iodine value of 10 to 40. The composition is prepared by tempering for more than 30 minutes at a temperature above 45°C and lower than the melting point of the composition. 
	Fakuda discloses on page 2 lines 15-25, in the production of the composition, this solid solution of a fatty acid monoglyceride is cooled to a temperature below sub-a crystal melting point, more desirably to below 35°C. In this instance, unsaturated fatty acid monoglyceride 
	It is to be noted, the monoglycerides (fully hydrogenated solid fats i.e. soybean oil) and the non-hydrogenated oils of Fakuda overlaps the monoglycerides and the non-hydrogenated oils of Doucet.
	Fakuda further discloses on page 1 lines 18-21, monoglycerides are noted for their polymorphic forms, and these are sub -α, α, β’, and β which are indicated by order of decreasing melting points. The evaluation of properties is known to be good in the above-mentioned order as the β crystalline form is most stabilized thermodynamically, and monoglyceride has always been marketed in the β crystalline form.  Fakuda further discloses on page 3 lines 22-27, it is known by the results of measurement by X-ray diffraction analysis, and differential thermal analysis that the types of crystals of fatty acid monoglyceride contained in the emulsifier composition obtained by this invention are β-crystal for the most part and β'-crystal in a minor part. Therefore, as indicated earlier, the reason for the excellent stability of properties can well be understood. For use, the emulsifier composition of this invention can be used merely by mixing with water or with a powder which is a food processing material. This illustrates the ease of handling.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art that the monoglycerides and the non-hydrogenated oils of Doucet would encompass the iodine value of the monoglycerides and the non-hydrogenated oils of Fakuda and would be tempered and cooled as a desired temperature, as taught by Fakuda due to Fakuda disclosing that hydrogenating the vegetable oil achieves a low iodine value of 10 or less and fractionating non-hydrogenated oils achieves a higher iodine value of 35 or less and 
Doucet further discloses the process of producing the claimed monoglyceride hydrate product.
Doucet discloses the process includes:
	Doucet discloses in paragraph 0067, mono- and diglycerides are advantageously blended/mixed with oil, such as vegetable oil, e.g., unhydrogenated or non-hydrogenated and/or highly unsaturated vegetable oil, or otherwise employed as one employs mono- and diglycerides, for instance, as discussed herein.  It is to be noted, Doucet discloses in paragraph 0056, during the processing, the shortening system is added with the other ingredients (i.e. sugar, flour, water, leavening agents, flavors, etc.) at a level corresponding to 8-70% (flour basis) and mixed to form the dough.  Doucet discloses in paragraph 0043, shortening prepared by either method can then be maintained at a sufficient temperature to maintain solubilization before direct addition to foodstuff. As such, the shortening system upon contact with the other components of the food system may cool to a lower temperature. This inventive shortening may also be allowed to cool to induce crystallization of the emulsifier components before addition to foodstuff. Such cooling can be facilitated via heat exchangers to induce rapid crystallization of the emulsifiers as well. 
	It is to be noted, due to Doucet teaching the shortening may be cooled to induce crystallization, it would be expected by one of ordinary skill in the art at the time of the invention that the mixture would have been cooled below the Krafft temperature.
	It is to be noted, the amount of monoglycerides present in relation to the amount of water present in the mix of Doucet would create a 1:1 ratio.

	Doucet discloses in paragraph 0038, the mono- and diglycerides may further contain saturated fatty acids (e.g., palmitic, stearic, or combinations thereof) as the major fraction. The monoglyceride can be derived from highly unsaturated fats such as soybean, canola, cottonseed, sunflower, palm or blends thereof which have been fully refined, partially hydrogenated, fully hydrogenated, or blends thereof. 
Doucet discloses in paragraph 0067, products from the foregoing reaction and/or mono- and diglyceride, consist essentially of, or consist of a minimum monoglyceride content, by weight, of preferably greater than or up to about 45%.
Regarding Claim 28
	Doucet discloses in paragraph 0042, method of preparation is to heat the components of the emulsifier composition separately or together to an elevated temperature sufficient to provide liquidity, e.g. to within plus or minus 10°C of its melting point then adding the component mixture directly to the non-hydrogenated oil, which may be pre-heated. Blending is continued until the emulsifier components are completely in solution, i.e., completely dissolved in the non-hydrogenated oil. 
Regarding Claims 29 and 41
Doucet does not disclose the water having any minerals and therefore Doucet has met the limitation of the present invention of having less than 10 mg per liter of minerals (less than 10 mg per liter). 
Regarding Claims 31-33
	Doucet discloses in paragraphs 0085 and 0087, cis- and trans- fatty acids including oleic acid and linoleic acid in a ratio of less than 5%.

	Doucet discloses in paragraph 0067, products from the foregoing reaction and/or mono- and diglyceride, consist essentially of, or consist of a minimum monoglyceride content, by weight, of preferably greater than or up to about 45%. 
Doucet fails to specifically teach the water proton spin-spin relaxation time T2 determined with NMR is less than 580 or 400 milliseconds.
However, it would have been expected to one of ordinary skill in the art that using the monoglycerides of Doucet would arrive at the spin-spin relaxation time results of the presently claimed invention due to the monoglycerides of Doucet are not different from the monoglycerides claimed. 
The applicant is reminded that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding Claims 42
Doucet does not disclose the water having any minerals and therefore Doucet has met the limitation of the present invention of having less than 10 mg per liter of CaCO3 (less than 10 mg per liter). 
Claims 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doucet (US 2005/0214436) in view of Fakuda et al. (GB 2049720 A) “Fakuda” and further in view of Baseeth et al. (US 2007/0009643) hereinafter “Baseeth”.
Regarding Claim 34

	However, it is known in the art to add microbial growth inhibitor to baked products in order to inhibit mold production in baked products, which occurs during storage of the product, as taught by Baseeth.
	Baseeth discloses 0044, a monoglyceride composition used in baked goods, wherein the composition may also contain microbial growth inhibitors, including but not limited to, an organic acid (i.e. acetic acid and/or propionic acid).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add the microbial growth inhibitor of Baseeth to the shortening composition of Doucet.  The motivation to do so is to add microbial growth inhibitor to baked products in order to inhibit mold production in baked products, which occurs during storage of the product.
Allowable Subject Matter
Claims 46-49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claims 46-49 further define step (b) of claims 23 and 35 to further illustrate an unexpected result of highly functional monoglyceride(s) are obtained by forming the crystals in water/aqueous AND REMAINS in crystalline form in aqueous solution but before the addition of the unsaturated monoglycerides in step (c).
Response to Arguments
Applicant's arguments, filed August 18, 2021, have been fully considered but they are not persuasive.
Applicants argued: “So it should be abundantly clear from the wording of claims 23 and 35, as currently presented, not only that the order of steps is in sequence a + b + c + d, but also that water is added in step (a), before forming the monoglyceride crystals and before mixing with the co- emulsifier, which never occurs in Doucet's processes.  Applicant has argued that Doucet does not disclose step (b)-that is, cooling the mixture of step (a) to a temperature at least 2°C below the Krafft temperature of the monoglyceride composition. The Examiner opines that the claims do not recite "cooling down the mono- or diglyceride mixture in the presence of water." Office Action, p. 13. But they do. Both independent claims require "(b) cooling the mixture of step (a)... such that at least a part of the monoglycerides crystallize." And since the mixture of step (a) contains water, the claims expressly require the features determined by the Examiner to be missing. In fact crystallization, by definition, arises from cooling a solution, which here is an aqueous solution.”
Applicants arguments are not deemed persuasive.  It is maintained that applicants claims of “sequentially” adding the components of the monoglyceride hydrate is met by Doucet due to it is maintained that the sequence of adding ingredients, specifically through mixing/blending is a prima facie case of obvious due the product of Doucet overlaps the monoglyceride hydrate product of the present claimed invention. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). See MPEP 2144.04, Sec. IV.  Additionally, the Examiner acknowledges in the “Indicated Allowable Subject Matter” that claims 46-49 further define step (b) of claims 23 and 35 to further illustrate an unexpected result of highly functional monoglyceride(s) are obtained by forming the crystals in water/aqueous and REMAIN in crystalline form in aqueous solution but before the addition of the unsaturated monoglycerides in step (c).  Applicants have to clearly define that the “structure” of step (b) makes the “process” of steps “critical”.
Applicants argued: “Applicant has argued that "Doucet's process provides monoglycerides in the alpha form, whereas as the claimed process provides monoglycerides in beta form." Response dated August 18, 2021, p. 8. The Examiner has noticed that the claims do not recite the form of the monoglycerides. Office Action, p. 13. The present claims have been amended to address the Examiner's concern, and now expressly state that "at least a part of the monoglycerides crystallize into beta polymorphic form."
Applicants arguments are not deemed persuasive.  As cited in the above 35 USC 112 1st paragraph the phrase “into beta polymorphic form” is NEW MATTER and is not disclosed or suggested in the currently filed specification (see above rejection).
Applicants argued: “Applicant has also argued that Doucet fails to teach a monoglyceride composition having an iodine value of 15 or lower. Response dated August 18, 2021, p. 9. The Examiner rebuts that "Doucet is relied upon for its entire teaching and not just the examples or preferred embodiments." Office Action, p. 14. Yet respectfully, the Examiner fails to indicate where Doucet teaches a monoglyceride composition having an iodine value of 15 or lower anywhere in the reference. None of paragraphs [0067], [0038], [0085], [0087], [0068], [0080] and [0056] referenced by the Examiner are relevant.”
Applicants arguments are not deemed persuasive.  As stated in the above rejection, Doucet is not relied upon to teach the claimed iodine value of the monoglycerides, see above rejection.
Applicants argued: “Finally, Applicant requests the Office explain its conclusion that "the amount of monoglycerides present in relation to the amount of water present in the mix of Doucet would create a 1:1 ratio." Applicant submits all examples of Doucet provide ratios significantly outside of the claimed ratio of 4:1 to 1:5 monoglycerides to water (e.g., in Example 3 the ratio is 1:23, in Example 4 the ratio is l:55, and in Example 5 the ratio is 1:50).”
Doucet is relied upon for its entire teaching and not just the examples or preferred embodiments.  Disclosed examples and preferred embodiments do not In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Latosha Hines/